DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-5 are objected to because of the following informalities: Claims 1-5 recite “edible article assembly” and “edible articles”. While this does not rise to the level of indefiniteness, the claims should be amended for consistency to either recite “edible article assembly or “edible articles” or for Claim 1 to recite “An edible article assembly comprising edible articles” in for “edible articles” to have sufficient antecedence in the dependent claims. In Claim 3, line 2, there appears to be a missing word in the claim between “engage or separable” – should that claim read “be able to engage or be separable from each other”? In Claim 4, line 1, after “consist”, the word “of” appears to be missing.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Griffin (USPA 2003/0152668).
Regarding Claims 1-4, Griffin teaches an edible article assembly comprising a form with indentations that is able to entirely or partially couple with other fitted singular or plurality of likewise or other forms of said edible articles, said edible articles of assembly are arrangeable to form complex frameworks, as Griffin teaches puzzle candy that may be assembled in a consumer’s mouth to form structures of increased complexity and may take numerous different shapes and may be made of inflexible hard sugar candy or semi-flexible gelatin-containing sugared candy, having the composition of Jujubees ®, for examples, be used for the individual pieces of any of the disclosed embodiments (Figures 1-9 and Paragraphs 14 and 24). Figures 4-6, for example, teach the plurality of edible articles are integrally engaged together so as to be separable from each other, and where the plurality of edible articles may be able to engage or be separable from each other. Claim 4 recites where the edible articles “may consist of raised centered discs”, therefore an optional limitation that is not required by the claims. 

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okos et al. (USPA 2005/0191405).
Regarding Claims 1-4, Okos teaches an edible article assembly comprising a form with indentations that is able to entirely or partially couple with other fitted singular or plurality of likewise or other forms of said edible articles, said edible articles of assembly are arrangeable to form complex frameworks, as Onos teaches a starch-molded fruit snack puzzle assembly with varied shapes and designs that have various complementary configurations such that the food pieces can be arranged as a puzzle to form an increasingly complex and recognizable structure (Figures 1-9 and Paragraph 9), and as seen in the Figures, teach the plurality of edible articles are integrally engaged together so as to be separable from each other, and where the plurality of edible articles may be able to engage or be separable from each other. Claim 4 recites where the edible articles “may consist of raised centered discs”, therefore an optional limitation that is not required by the claims. 
Regarding Claim 5, Okos is taken as cited above and teaches the molded fruit snack formulations can have varied colors and flavors added to form the food pieces (Paragraph 35), along with different sizes and therefore different weight, mass and textures, and different compositions (see Figures and Paragraph 46), where the multiple food pieces of the same configurations but of different colors, or have varied or the same flavors within a group of pieces, all to provide added interest to consumers as disclosed (Paragraphs 42, 45, 54, 55)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Griffin (USPA 2003/0152668) in view of Okos et al. (USPA 2005/0191405).
Griffin is taken as cited above in the rejection of Claim 1 and teaches that the puzzle candy may be made of inflexible hard sugar candy or semi-flexible gelatin-containing sugared candy, having the composition of Jujubees ®, for examples, be used for the individual pieces of any of the disclosed embodiments, and have a variety of sizes, as seen in the Figures and different embodiments, a variety of weight, hardness, mass and textures due to the composition being either hard sugar candy or semi-flexible gelatin containing sugared candy (Figures 1-9 and Paragraphs 14 and 24). However, Griffin is silent regarding varied colors and flavors in the disclosed embodiments.
Okos is taken as cited above and teaches molded fruit snack formulations comprising gelatin and sugar (Paragraphs 24-27) and can have varied colors and flavors added to form the food pieces (Paragraph 35), where the multiple food pieces of the same configurations but of different colors, or have varied or the same flavors within a group of pieces, all to provide added interest to consumers as disclosed (Paragraphs 42, 45, 54, 55). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, for the puzzle candy of Griffin to have further contained varied colors and flavors, as taught by Onos, in order to provide further interest in the edible assembly for consumers.  

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant disclosed some of the following prior art in the disclosure but it was not reflected on an IDS. Therefore, the Examiner is making the following prior art of record, as well as some newly found prior art, as being applicable to the instant claims, but not used as prior art at this time. Okos et al. (USPA 2005/0191407) teaches edible articles of assembly that can be assembled together to build various shapes and designs. Matsumoto (USPA 2008/0171111) teaches interconnected confectionery pieces (Paragraph 12 and Figures 1-10). Mistry et al. (USPA 2006/0286) teaches interconnected confectionery products (Paragraph 15). Witkowski (USPA 2006/0003055) teaches edible novelty products that can comprise a puzzle or linking pieces (Figure 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA A WATTS whose telephone number is (571)270-7368. The examiner can normally be reached Monday-Friday. 9am-3pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNA A. WATTS
Primary Examiner
Art Unit 1791



/JENNA A WATTS/Primary Examiner, Art Unit 1791                                                                                                                                                                                                        11/17/2022